Citation Nr: 9909530	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  93-20 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for urinary stress 
incontinence, status post cystoscopy, currently evaluated as 
10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1974 to 
September 1975 and from February 1985 to May 1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 1992 and January 1995 rating 
decisions of the Denver Colorado, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the September 1992 
decision, the RO denied reopening the claim for service 
connection for post-traumatic stress disorder.  In the 
January 1995 decision, the RO continued a noncompensable 
evaluation for urinary stress incontinence, status post 
cystoscopy.  In a July 1995 rating decision, the RO granted a 
10 percent evaluation for urinary stress incontinence, status 
post cystoscopy.


REMAND

As to the claim for an increased evaluation for urinary stress 
incontinence, status post cystoscopy, the RO informed the 
appellant of a decision on January 9, 1995.  The cover letter 
sent to the appellant indicated that a copy of VA Form 4107 
was included.  That form addresses the appellant's procedural 
and appellate rights.  The appellant submitted a notice of 
disagreement, which was received at the RO on March 6, 1995.  
The RO mailed a statement of the case on August 3, 1995.  In 
the statement of the case, the appellant was informed of the 
following:

Your argument or "Substantive Appeal" 
should be set out in the enclosed VA Form 
9, Appeal to the Board of Veterans' 
Appeals.  If there is anything do you not 
understand about the instructions on the 
form, we will gladly explain. . . . 

When the form is returned to us, your case 
will be sent to the Board of Veterans' 
Appeals in Washington, D.C., for a 
decision. . . . 

If we do not hear from you in 60 days, we 
will assume you do not intend to complete 
your appeal and we will close [y]our 
record.  See Item 3 of the Instructions in 
VA Form 9, Appeal to the Board of Veterans' 
Appeals, if you require more time.

The appellant's substantive appeal was received at the RO on 
January 29, 1996.  Although the appellant's notice of 
disagreement was timely, the Board holds that her substantive 
appeal was not timely.  See 38 U.S.C.A. §§ 7105(d)(3), 7108; 
38 C.F.R. § 20.302(b) (1998).

Under 38 C.F.R. § 20.302(b), VA imposes a duty on a veteran 
seeking VA compensation to file a substantive appeal within 60 
days from the date of that the statement of the case was sent 
or within the remainder of the one-year period from the date 
of the mailing of the rating decision.  If there is a failure 
to comply with the law or regulations, it is incumbent on the 
Board to reject the application for review on appeal.  
38 U.S.C.A. § 7105(d)(5), 7108 (West 1991).

Here, the RO informed the appellant in the August 3, 1995, 
statement of the case that she was to perfect her appeal 
within 60 days from the date of this letter.  The one-year 
period following the issuance of the rating decision expired 
on January 9, 1996, and the 60-day period following the 
issuance of the statement of the case expired on October 2, 
1995.  The appellant's substantive appeal for the claim for an 
increased evaluation for urinary stress incontinence, status 
post cystoscopy was received on January 29, 1996.  This date 
is past the one-year period following the issuance of the 
rating decision (which is the later date in this case), and 
thus the substantive appeal is not timely filed.

The Board remands this claim to allow the appellant an 
opportunity to be informed of the proposed dismissal and to 
respond to the challenge of the timeliness of her appeal as 
to this issue.

In July 1995, the Board remanded the claim for whether new 
and material evidence had been submitted to reopen the claim 
for service connection for post-traumatic stress disorder.  
The record reflects that some of the requested development 
has not been completed.  Additionally, no supplemental 
statement of the case as to this claim has been issued since 
the July 1995 remand.  Therefore, it is premature for the 
Board to make a decision on this issue without an attempt to 
obtain evidence requested by the Board in its July 1995 
remand.  Further, the Board finds that additional development 
is necessary.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should issue a letter to the 
appellant informing her of the following:

The Board has raised the issue of the 
timeliness of your substantive appeal as 
to the claim for an increased evaluation 
for urinary stress incontinence, status 
post cystoscopy.  Specifically, your VA 
Form 9, Appeal to the Board of Veterans' 
Appeals was received more than one year 
after the issuance of the rating decision 
which you appealed, and thus the claim 
was not perfected in a timely manner.

This is your notice of the Board's intent 
to consider the timeliness of the 
substantive appeal as to the issue stated 
above.  You have 60 days from the date 
this letter was mailed to present written 
argument or to request a hearing to 
present oral argument on the question of 
adequacy of the appeal.

If you have no argument to submit and do 
not want to request a hearing, you may 
waive the 60-day period for response by 
responding to the RO in written form.  
Otherwise, if we do not hear from you by 
the end of that period, we will assume 
that you have no argument to submit and 
do not want to request a hearing, and 
your case will be sent to the Board so 
that it may proceed with the appeal.  You 
will receive a copy of the Board's 
decision. 

2.  If the appellant protests the 
dismissing of the claim, the RO should 
issue a supplemental statement of the 
case.  If she does not protest the 
dismissing of the claim, the case should 
be returned to the Board.

3.  The RO should review the statement 
received on October 22, 1991, and 
determine if there was a timely filed 
substantive appeal as to the May 1991 
rating decision.

4.  The RO should schedule the appellant 
to undergo a psychiatric evaluation.  The 
examiner must be provided with the 
appellant's claims folder and must review 
the appellant's medical history.  The 
examiner must state in the evaluation 
report that he/she has reviewed the 
appellant's medical history.  The 
examiner should form an opinion as to 
whether the appellant has post-traumatic 
stress disorder as a result of the 
harassment she received during her period 
of service in 1985.  The examiner should 
report his/her findings in a clear, 
comprehensive, and legible manner and 
should state upon what evidence he/she 
bases the opinion.

5.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655, when the claimant without good 
cause fails to report for examination in 
connection with a claim to reopen, the 
claim will be denied.  However, the 
Secretary must show a lack of good cause 
for failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  The regional 
office must comply with all notification 
requirements regarding the duty to report 
and the failure to report for 
examination.  This REMAND serves as 
notification of the regulation.

6.  Of record is a May 1985 letter from 
Colonel Richard Singleton of the 
Department of the Army of the Office of 
Inspector General.  In the letter, 
Colonel Singleton stated that an inquiry 
into the alleged abuse and harassment 
would be completed on or about July 1985 
and that the appellant would be advised 
of the results from the inquiry.  The RO 
should attempt to obtain the results of 
the inquiry.

7.  The appellant is informed that the 
medical records requested from Pikes 
Mental Health Clinic, Dr. Kenneth Gambin, 
and the Community Health Center in 
February 1997 have not been received.  If 
the appellant has any of these records, 
she should submit them.  

8.  The appellant is informed that if she 
has the results of the inquiry conducted 
by the Department of the Army of the 
Office of Inspector General in 1985 as to 
alleged abuse and harassment, she should 
submit such evidence.

9  Upon completion of the above-requested 
development, the RO should issue a 
supplemental statement of the case that 
addresses the appellant's dates of 
service that it accepts.  The RO is 
referred to the "AWOL" and "desertion" 
records.  The supplemental statement of 
the case should additionally determine if 
the appellant's claim for service 
connection for post-traumatic stress 
disorder may be reopened.

The Board reserves the right to dismiss a claim when the 
substantive appeal is not timely.  The case should be 
returned to the Board after compliance with all requisite 
appellate procedures.  The appellant is free to submit 
additional evidence or argument on remand.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 8 -
